STARCHER, J.,
dissenting.
Mr. Kirk was fired for taking food at work without paying for itl
Oh, my God! It is not as if this is the first time such an act ever occurred.
Nevertheless, for his transgressions — taking food from his employer, Mr. Kirk was fired, then denied unemployment compensation benefits — benefits that were restored by the Unemployment Compensation Board and sustained by Judge Irene Berger, subject to a six week disqualification period.
But the employer, Thomas Memorial Hospital, thought firing and a six-week disqualification wasn’t a severe enough penalty.
So Thomas appealed (and lost) — -twice, with the Unemployment Compensation Board and in circuit court. I mean, Thomas was determined to send a message!
Now the majority of this Court has reversed the Unemployment Compensation Board and a good circuit judge. No mercy for food stealers!
*35I note that the lawyer who apparently led Thomas Memorial Hospital to this stunning victory over a “food-stealing janitor” (who had no lawyer) was treasurer of the “Christian Legal Society” when he was in law school. I wonder what a certain Carpenter’s reaction would be to a decision that gave the maximum possible penalty to a janitor who took food at work without paying,
Accordingly, I dissent,